EXHIBIT 10.20

 

THESTREET, INC.

 

2007 PERFORMANCE INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the TheStreet, Inc. (the
“Company”) 2007 Performance Incentive Plan, as amended and restated effective
April 12, 2013 (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

1) NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

You (“Participant”) have been granted the right to receive an award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Grant Number           Date of Grant           Vesting Commencement Date        
  Number of Restricted Stock Units    

 

Vesting Schedule:

 

Subject to Participant being a Service Provider (as defined below in Section 5
of Exhibit A) on each vesting date, the requirements of Section 3 of this Award
Agreement and any acceleration provisions contained in the Plan or set forth
below, the Restricted Stock Unit will vest in accordance with the following
schedule:

 

  Anniversary of Grant       Date       Number of Shares of Stock            
1st Anniversary                   2nd Anniversary                   3rd
Anniversary                   4th Anniversary                   5th Anniversary
       

 



In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Restricted Stock Unit, the Restricted Stock Unit and Participant’s right to
acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the representative of TheStreet,
Inc. (the “Company”) below, Participant and the Company agree that this award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant (including any country-specific addendum thereto),
attached hereto as Exhibit A, all of which are made a part of this document.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated below.

 

PARTICIPANT:   THESTREET, INC.       Signature   By     Print Name   Title

 

Residence Address:

     

-2-



EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

 

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding or other obligations as
set forth in Section 8. Subject to the provisions of Section 4, such vested
Restricted Stock Units will be paid in Shares as soon as practicable after
vesting, but in each such case within the period ending no later than the date
that is two and one-half (2½) months from the end of the Company’s tax year that
includes the vesting date. Shares delivered upon the vesting of Participant’s
Restricted Stock Units will be fully transferable (subject to any applicable
securities law restrictions) and not subject to forfeiture and will entitle the
holder to all rights of a stockholder of the Company.

 

3. Vesting Schedule.

 

(a) Normal Vesting. Except as provided in Section 3(b) or Section 4, and subject
to Section 6, the Restricted Stock Units awarded by this Award Agreement will
vest in accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant
continuously provides Service from the Date of Grant until the date such vesting
occurs. Service Provider status will end on the last day Participant provides
active service to the Company or a Related Company and will not be extended by
any notice of termination period that may be required under applicable local
law. Notwithstanding the foregoing, the Committee (or any delegate) shall have
the sole discretion to determine when Participant is no longer providing active
service for purposes of Service Provider status and participation in the Plan.

 

(b) Vesting Acceleration Upon Death or Disability. In the event Participant’s
Service with the Company or a Related Company is terminated by reason of
Participant’s death or Disability (as defined below), a portion or all of the
unvested Restricted Stock Units held by Participant shall become vested as
provided below in this Section 3(b) and be paid in accordance with Section 2
above. The portion of the unvested Restricted Stock Units that will vest shall
be determined by (i) multiplying the full number of Restricted Stock Units
covered by this Award

-3-



Agreement by a fraction, the numerator of which shall be the number of months
Participant was in Service after the date of this Award Agreement (up to a
maximum of sixty months), and the denominator of which shall be sixty, and then
(ii) subtracting from the resulting sum the number of Restricted Stock Units
which had previously vested. As an example, and for the avoidance of doubt, if a
death or Disability happens eighteen months after the date of this Award
Agreement, the net number of Restricted Stock Units that would vest under this
provision would equal (______ x 18/60) – ______ (the Restricted Stock Units that
vested according to their normal annual vesting schedule) = _________.

 

4. Committee Discretion.

 

(a) The Committee, in its discretion, may accelerate the vesting of the balance,
or some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Committee.

 

(b) Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Award Agreement, “Section 409A” means Section 409A
of the Code, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

 

5. Defined Terms. For purposes of this Award Agreement, the following terms
shall have the following meanings:

 

(a) “Cause” shall be determined by the Committee in the exercise of its good
faith judgment, in accordance with the following guidelines: (i) Participant’s
willful misconduct or gross negligence in the performance of Participant’s
obligations, duties and responsibilities of Participant’s position with the
Company (including those as an employee of the Company set forth in the
Company’s Code of Business Conduct and Ethics dated June 1, 2006, as same may be
amended from time to time provided such amendment affects all executive officers
of the Company), (ii) Participant’s dishonesty or misappropriation, in either
case that is willful and

-4-



material, relating to the Company or any of its funds, properties, or other
assets, (iii) Participant’s inexcusable repeated or prolonged absence from work
(other than as a result of, or in connection with, a Disability), (iv) any
unauthorized disclosure by Participant of Confidential Information (as defined
below) or proprietary information of the Company in violation of Section 11(c),
which is reasonably likely to result in material harm to the Company, (v)
Participant’s conviction of a felony (including entry of a guilty or nolo
contender plea) involving fraud, dishonesty, or moral turpitude, (vi) a
violation of federal or state securities laws, or (vii) the failure by
Participant to attempt to perform faithfully the duties and responsibilities of
Participant’s position with the Company, or other material breach by Participant
of this Award Agreement, provided any such failure or breach described in
clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured, to the extent cure
is possible, by Participant within thirty (30) days after written notice thereof
from the Company to Participant; provided, however, that no failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) shall constitute
Cause unless (x) the Company first gives Participant written notice of its
intention to terminate Participant’s Service for Cause and the grounds of such
termination no fewer than ten (10) days prior to the date of termination; and
(y) Participant is provided an opportunity to appear before the Board, with or
without legal representation at Participant’s election to present arguments on
Participant’s own behalf; and (z) if Participant elects to so appear, such
failure or breach is not cured, to the extent cure is possible, within thirty
(30) days after written notice from the Company to Participant that, following
such appearance, the Board has determined in good faith that Cause exists and
has not, following the initial notice from the Company, been cured; provided
further, however, that notwithstanding anything to the contrary in this Award
Agreement and subject to the other terms of this proviso, the Company may take
any and all actions, including without limitation suspension (but not without
pay), it deems appropriate with respect to Participant and Participant’s duties
at the Company pending such appearance and subsequent to such appearance during
which such failure or breach has not been cured. No act or failure to act on
Participant’s part will be considered “willful” unless done, or omitted to be
done, by Participant not in good faith and without reasonable belief that
Participant’s action or omission was in the best interests of the Company.

 

(b) “Confidential Information” shall mean any information including without
limitation plans, specifications, models, samples, data, customer lists and
customer information, computer programs and documentation, and other technical
and/or business information, in whatever form, tangible or intangible, that can
be communicated by whatever means available at such time, that relates to the
Company’s current business or future business contemplated during Participant’s
Service, products, services and development, or information received from others
that the Company is obligated to treat as confidential or proprietary (provided
that such confidential information shall not include any information that (a)
has become generally available to the public or is generally known in the
relevant trade or industry other than as a result of an improper disclosure by
Participant, or (b) was available to or became known to Participant prior to the
disclosure of such information on a non-confidential basis without breach of any
duty of confidentiality to the Company), and Participant shall not disclose such
confidential information to any Person (as defined below) other than the
Company, except with the prior written consent of the Company, as may be
required by law or court or administrative order (in which event Participant
shall so notify the Company as promptly as practicable), or in performance of
Participant’s duties on behalf of the Company.

-5-



(c) “Competitive Activity” means Participant’s service as a director, officer,
employee, principal, agent, stockholder, member, owner or partner of, or
Participant permits Participant’s name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the Company or any of its subsidiaries
operates or with respect to which the Company provides financial news and
commentary coverage (or from which such other business or organization provides
financial news and commentary coverage of the United States), which engages in a
business that competes with any business in which the Company or any subsidiary
is engaged (a “Competing Business”); provided, however, that, notwithstanding
the foregoing, it shall not be a Competitive Activity for Participant to (i)
become the registered or beneficial owner of up to three percent (3%) of any
class of capital stock of a competing corporation registered under the
Securities Exchange Act of 1934, as amended, provided that Participant does not
otherwise participate in the business of such corporation or (ii) work in a
non-competitive business of a company which is carrying on a Competing Business,
the revenues of which represent less than twenty percent (20%) of the
consolidated revenues of that company, or, as a result thereof, owning
compensatory equity in that company.

 

(d) “Disability” shall mean physical or mental incapacity of a nature which
prevents Participant, in the good faith judgment of the Committee, from
performing the duties and responsibilities of Participant’s position with the
Company for a period of ninety (90) consecutive days or one hundred and fifty
(150) days during any year, with each year under this Award Agreement commencing
on each anniversary of the date hereof.

 

(e) “Fair Market Value” of a Share on any date shall be (i) if the principal
market for the Stock is a national securities exchange, the closing sales price
per Share on such day (or, if such exchange is not open on such day, on the next
day such exchange is open) as reported by such exchange or on a consolidated
tape reflecting transactions on such exchange, or (ii) if the principal market
for the Stock is not a national securities exchange, the closing average of the
highest bid and lowest asked prices per Share on such day (or, if such exchange
is not open on such day, on the next day such exchange is open) as reported by
the market upon which the Stock is quoted, or an independent dealer in the
Stock, as determined by the Company in good faith; provided, however, that if
clauses (i) and (ii) are all inapplicable, or if no trades have been made and no
quotes are available for such day, the Fair Market Value of the Stock shall be
determined by the Committee in good faith by any method consistent with
applicable regulations adopted by the United States Treasury Department relating
to stock options or stock valuation.

 

(f) “Good Reason” shall have the meaning ascribed to such term in Treasury
Regulation Section 1.409A-1(n)(2)(ii), as determined in good faith by the
Committee.

 

(g) “Person” shall mean an individual, corporation, partnership, limited
liability company, limited liability partnership, association, trust or other
unincorporated organization or entity.

 

(h) “Service” shall mean the period during which a Participant is a Service
Provider.

 

(i) “Service Provider” shall mean an employee, director, or consultant of the

-6-



Company or a Related Company. The Committee shall have the absolute discretion
to determine the date and circumstances of Participant ceasing to be a Service
Provider, and its determination shall be final, conclusive and binding on
Participant.

 

(j) “Share” shall mean a share of Stock.

 

6. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time notice is provided (whether by
Participant or the Company or Parent or Subsidiary) of Participant’s termination
as a Service Provider for any or no reason and Participant’s right to acquire
any Shares hereunder will immediately terminate.

 

7. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the Committee or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

8. Withholding of Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant or vesting of the Restricted
Stock Units or the holding or subsequent sale of Shares, and the receipt of
dividends, if any (“Tax-Related Items”), Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by Participant
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including grant or vesting, the subsequent sale
of Shares acquired under the Plan, and the receipt of dividends, if any; and (b)
does not commit to and is under no obligation to structure the terms of the
Restricted Stock Units or any aspect of the Restricted Stock Units to reduce or
eliminate Participant’s liability for Tax-Related Items, or achieve any
particular tax result. Further, if Participant has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Notwithstanding any contrary
provision of this Award Agreement, no certificate representing the Shares will
be issued to Participant, unless and until satisfactory arrangements (as
determined by the Committee) will have been made by Participant with respect to
the payment of any Tax-Related Items which the Company determines must be
withheld with respect to such Shares.

 

The Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such Tax-Related
Items, in whole or in part (without limitation) by (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market

-7-



Value equal to the amount required to be withheld, or (d) selling a sufficient
number of such Shares otherwise deliverable to Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax-Related Items by reducing the number of
Shares otherwise deliverable to Participant. If Participant fails to make
satisfactory arrangements for the payment of any required Tax-Related Items
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

 

9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

10. No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED
STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not Create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject

-8-



to the Restricted Stock Units are not intended to replace any pension rights or
compensation; (g) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, or end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer.

 

11. Restrictive Covenants.

 

(a) Non-Solicitation of Employees. Participant agrees that, during Participant’s
Service and through the end of two (2) years after the cessation of
Participant’s Service, Participant will not solicit for employment or hire, in
any business enterprise or activity, any employee of the Company or any
subsidiary who was employed by the Company or a subsidiary during Participant’s
Service provided that (a) the foregoing shall not be violated by any general
advertising not targeted at any Company or subsidiary employees nor by
Participant serving as a reference upon request, and (b) Participant may solicit
and hire any one or more former employees of the Company or its subsidiaries who
had ceased being such an employee for a period of at least six (6) months prior
to any such solicitation or hiring.

 

(b) Non-Solicitation of Clients and Vendors. Participant agrees that, during
Participant’s Service and through the end of two (2) years after the cessation
of Participant’s Service, Participant will not solicit, in any business
enterprise or activity, any client, customer, licensee, licensor, third-party
service provider or vendor (a “Business Relation”) of the Company or any
subsidiary who was a Business Relation of the Company or any subsidiary during
Participant’s Service to (i) cease being a Business Relation of the Company or
any subsidiary or (ii) become a Business Relation of a Competing Business unless
(without Participant having solicited such third party to cease such
relationship) such third party ceased being a Business Relation of the Company
or any subsidiary for a period of at least six (6) months prior to such
solicitation.

 

(c) Non-Disparagement. During Participant’s Service and indefinitely thereafter,
neither party shall make any statements, written or oral, to any third party
which disparage, criticize, discredit or otherwise operate to the detriment of
Participant or the Company, its present or former officers, shareholders,
directors and employees and their respective business reputation and/or
goodwill, provided, however, that nothing in this Section 11(b) shall prohibit
either party from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any action to enforce its rights under
this Award Agreement or any other agreement in effect between the parties.

 

(d) Confidentiality.

 

(i) During Participant’s Service and indefinitely thereafter, Participant shall
keep secret and retain in strictest confidence, any and all Confidential
Information relating to the Company, except where Participant’s disclosure or
use of such Confidential Information is in furtherance of the performance by
Participant of Participant’s duties to the Company and not for personal benefit
or the benefit of any interest adverse to the Company’s interests. Further,

-9-



this Section 11(c) shall not prevent Participant from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Award Agreement or other agreement between the parties, provided
such disclosure is necessary for Participant to assert any claim or defense in
such proceeding.

 

(ii) Upon Participant’s termination of Service for any reason, Participant shall
return to the Company all copies, reproductions and summaries of Confidential
Information in Participant’s possession and use reasonable efforts to erase the
same from all media in Participant’s possession, and, if the Company so
requests, shall certify in writing that Participant has done so, except that
Participant may retain such copies, reproductions and summaries during any
period of litigation, arbitration or mediation referred to in Section 11(d). All
Confidential Information is and shall remain the property of the Company (or, in
the case of information that the Company receives from a third party which it is
obligated to treat as confidential, then the property of such third party);
provided, Participant shall be entitled to retain copies of (i) information
showing Participant’s compensation or relating to reimbursement of expenses,
(ii) information that is required for the preparation of Participant’s personal
income tax return, (iii) documents provided to Participant in Participant’s
capacity as a participant in any employee benefit plan, policy or program of the
Company and (iv) this Award Agreement and any other agreement by and between
Participant and the Company with regard to Participant’s Service or termination
thereof.

 

(iii) All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by Participant
during Participant’s Service, and all business opportunities presented to
Participant during Participant’s Service, shall be owned by and belong
exclusively to the Company, provided that they reasonably relate to any of the
business of the Company on the date of such creation, development, obtaining or
conception, and Participant shall (i) promptly disclose any such Intellectual
Property, Technology or business opportunity to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
Intellectual Property, Technology or business opportunity. For purposes of this
Letter, (x) the term “Intellectual Property” means and includes any and all
trademarks, trade names, service marks, service names, patents, copyrights, and
applications therefor, and (y) the term “Technology” means and includes any and
all trade secrets, proprietary information, invention, discoveries, know-how,
formulae, processes and procedures.

 

The parties acknowledge that the restrictions contained in this Section 11 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Letter, without
receiving the additional consideration offered by Participant in binding
Participant’s self to any of these restrictions. In the event of a breach or
threatened breach by Participant of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Participant from such breach or threatened breach; provided,
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

-10-



12. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of the
Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th Floor, New
York, NY 10005 or at such other address as the Company may hereafter designate
in writing.

 

13. Grant is Not Transferable. Except to the limited extent provided in Section
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void; provided that the forgoing shall not affect Participant’s right
to name a beneficiary under Section 13 of the Plan.

 

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. The Company shall not be obligated to issue any Shares
pursuant to the Restricted Stock Units at any time if the issuance of Shares
violates or is not in compliance with any laws, rules or regulations of the
United States or any state or country.

 

Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares. Notwithstanding any provision herein, the Restricted Stock
Units and any Shares shall be subject to any special terms and conditions or
disclosures as set forth in any addendum for Participant’s

-11-



country (the “Country-Specific Addendum,” which forms part this Award
Agreement).

 

16. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

 

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Participant, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Award Agreement.

 

18. Electronic Delivery and Language. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. If Participant has received this Award
Agreement, including appendices, or any other document related to the Plan
translated into a language other than English, and the meaning of the translated
version is different than the English version, the English version will control.

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

21. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

-12-



22. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement by and among, as applicable,
the Company and its affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that the Company and its affiliates may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any affiliate, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph applies:
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares received.
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative. Participant understands that
refusal or withdrawal of consent may affect Participant’s ability to participate
in the Plan or to realize benefits from the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

 

23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

24. Governing Law. This Award Agreement will be governed by the laws of the
State of New York, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under the Plan or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New York, and agree that such litigation

-13-



will be conducted in the courts of the County of New York, New York, or the
federal courts for the United States for the Southern District of New York, and
no other courts, where the Restricted Stock Units are made and/or related
Services are to be performed.

 

o O o

-14-